Citation Nr: 1712722	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-39 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as a qualifying disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include anxiety disorder not otherwise specified (NOS), depressive disorder (NOS), and alcohol and substance abuse, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to October 1991, which included service in the Southwest Asia Theater Operations during the Persian Gulf War.  She also had prior service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was subsequently transferred to the jurisdiction of the Montgomery, Alabama RO.

The Veteran provided testimony before a Decision Review Officer (DRO) in January 2012 and before the undersigned Veterans Law Judge in February 2015.  Transcripts of both hearings are of record.

The appeal was remanded for further development in April 2015 and again in May 2016.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A respiratory disability did not have its clinical onset in service, and is not otherwise related to active duty.

CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran maintains that her current respiratory disability was incurred during her deployment to Operation Desert Storm/Shield.  She asserts that her military occupational specialty (MOS) as an Ammunition Specialist and Computer Operator caused her to frequently be exposed to sandstorms without protection, causing her to constantly inhale dust.  The Veteran further states that during this period, she was diagnosed with rhinitis and bronchitis, and was treated with nasal sprays and steroids for flare ups.  Following her return from active service, she maintains she was again diagnosed with bronchitis and rhinitis and treated with steroids and nasal spray.  She asserts that she did not have these symptoms prior to active service and that these problems started in service and continued upon her return home.  She lastly maintains that she was treated at Pensacola VA facility and that her flare ups continue to be seasonal in the fall and spring.  See DRO and Board Hearing Transcripts; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applicable Law

Service connection may be established for disability resulting from injury or disease incurred during active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For Veterans who served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990, service connection may also be established under 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 81 Fed. Reg. 71382 (Oct. 7, 2016).

III.  Analysis

Regarding the first element of service connection, there is conflicting evidence as to the Veteran's current diagnosis.  The May 18, 2015 VA examiner diagnosed her with allergic rhinitis (rhinitis) and chronic sinusitis (sinusitis), although acknowledging a lack of symptomatology for either disability.  Contrarily, the May 28, 2015 VA examiner found no current evidence of rhinitis or sinusitis and provided an explanation to support his conclusion that these conditions do no exist.  Specifically, he stated:

      Today's nasal examination is very unremarkable.  Although there is mild
      hypertrophy of the inferior turbinates, the mucus and mucosa appear to
      be completely healthy and not in any way suggestive of chronic allergic
      rhinitis.  Examination of the throat fails to show any evidence of
      chronic postnasal drainage.  See May 28, 2015 VA examination report at 2.

He further stated "there is clearly no evidence that this veteran has had chronic sinusitis.  Her symptoms, as described to me, as well as her currently negative sinus x-rays, eliminate this from consideration."  See id at 4.  No other diagnosis for rhinitis or sinusitis was rendered during the appeal period.

Here, the Board affords more probative value to the May 28, 2015 VA examiner's opinion as to the lack of current rhinitis and sinusitis, as it was thorough and provided supporting data and reasoning.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Contrarily, the May 18, 2015 VA opinion, which lacks supportive findings of rhinitis or sinusitis, is of less probative value.  Specifically, the May 18, 2015 VA examiner based her diagnoses of rhinitis and sinusitis off of VA treatment records dated in 2000 and 2003, respectively, many years before the instant claim, and despite specifically finding no symptoms of either condition on physical examination.  Moreover, the opinion of the May 28, 2015 VA examiner is further buttressed by the opinion of the June 2016 VA examiner, who states "there is no evidence of any previously present, but now resolved, pulmonary conditions, including bronchiectasis."  See June 2016 VA opinion.  Thus, for reasons outlined above, the Board finds that the Veteran did not have a diagnosis of sinusitis or rhinitis at the time she filed her claim or any point thereafter, and these disabilities will not be further addressed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

However, the record does reflect a current diagnosis of chronic obstructive pulmonary disease (COPD).  See May 18, 2015 VA examination report and June 2016 VA opinion.  Therefore, the first element of service connection is established for this disability only.  Moreover, as the Veteran's respiratory symptoms have been attributed to her COPD, her disability cannot be service connected based on an undiagnosed illness theory of entitlement.  38 C.F.R. § 3.317.  

Regarding the second element of service connection, in-service incurrence or aggravation of an injury or disease, the Veteran reported problems with her throat and sinusitis on her December 1988 entrance examination report of medical history.  However, the examiner indicated that the Veteran had sinus and chest problems as a child.  Further, physical examination revealed normal evaluation of the nose, mouth, throat, lungs and chest, and sinuses.  Thus, the Board finds that the presumption of soundness attaches in the instant case.  See 38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b).  Moreover, as an August 1989 STR demonstrates treatment of an upper respiratory infection, and her exposure to dust, sand and other particles during Operation Desert Storm/Shield is conceded as consistent with the circumstances of her service, element two is met.  38 U.S.C.A. § 1154(a).  

Regarding the final element, nexus, the only competent medical opinion is against the claim.  Specifically, the June 2016 VA examiner reviewed the claims file, to include STRs, the entry report containing medical history and an examination, VA treatment records, and the Veteran's lay statements asserting that her respiratory disabilities began in service.  He ultimately opined that the Veteran's COPD did not have its onset in service and is not otherwise related to service, to include conceded in-service exposure to dust, sand and other particles therein.  In support of his opinion, the examiner cited to lack of any pulmonary issues in service, emphasized that symptoms documented in August 1989 represented an upper respiratory infections that completely resolved, and highlighted normal chest X-rays in 1994 and 2015.  The examiner instead attributed her COPD to the Veteran's 20-plus years of smoking tobacco, which he noted was the most common cause and risk factor for the condition.  

The Board affords the June 2016 VA examiner's high probative value, as it is based on a complete review of the Veteran's medical history and contains a detailed rationale.  Critically, there is no other competent opinion to the contrary.  To the extent the Veteran attributes her COPD disability to service, her opinion is not competent.  Specifically, a determination as to the etiology of a respiratory disability such as COPD requires medical expertise, and the record does not reflect that the Veteran has the requisite training and experience to render such an opinion.  Thus, for reasons outlined above, the third element of service connection is not established, and the claim fails on this basis alone.

Thus, for reasons outlined above, the preponderance of the evidence is against the claim.  Accordingly, the benefit-of-the-doubt doctrine is not applicable, and the benefit sought on appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a respiratory disability, to include as a qualifying disability under 38 C.F.R. § 3.317, is denied.


REMAND

The May 2015 VA examiner determined it was less likely as not that the current alcohol and cannabis disorders were either proximately due to or aggravated by her service-connected PTSD.  As rationale, the examiner indicated that a diagnosis of PTSD was not supported.  However, as the Board has already conceded a diagnosis of PTSD and awarded service connection for the same, the examiner's rationale is inadequate.  Accordingly, a remand to obtain an addendum opinion is warranted.  All outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Then obtain an addendum opinion from the May 2015 VA examiner (or another qualified examiner).  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol use and cannabis use disorders:

(a) are proximately due to her service-connected PTSD; or
(b) have been aggravated (permanently worsened beyond the natural progress of the disease) by her service-connected PTSD.

In addressing these questions, the examiner is directed to concede the presence of PTSD, which is service-connected.  Failure to concede the presence of PTSD or render a response on both proximate causation and aggravation will cause the report to be returned as inadequate.

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  .

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


